Citation Nr: 9931409	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD), from January 7, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  He was awarded the Bronze Star with V-device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran service connection 
for PTSD and assigned him a 30 percent evaluation. 


FINDINGS OF FACT

1.  Since January 7, 1994, the veteran's PTSD has not been 
productive of more than a definite impairment in his ability 
to establish or maintain effective or favorable relationships 
with people; or by more than definite industrial impairment.

2.  Since January 7, 1994, the veteran's PTSD has not been 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent since January 7, 1994, 
for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the claim is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

In a July 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation which has remained in effect throughout the 
duration of the appeal.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection.  

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In reaching its decision, the Board has considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

New rating criteria for psychiatric disabilities have been in 
effect since November 7, 1996.  The Board has interpreted the 
claim liberally employing the decision by the Court, in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  This Board will apply the version most favorable 
to the veteran.

The veteran's PTSD was originally assigned a 30 percent 
disability rating in accordance with the "old" criteria, in 
effect prior to November 7, 1996, pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9400.  Under that the "old" 
criteria, a 30 percent rating was assigned when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  When the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
rating was warranted.  38 C.F.R. § 4.132, Code 9400.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Under the "new" diagnostic criteria for psychiatric 
disorders, effective after November 7, 1996, the veteran's 
PTSD, was assigned a 30 percent disability evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Under 
the "new" criteria, a 30 percent evaluation is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II.  Factual Background

Medical records, dating from October to November 1990, 
submitted by Miami Valley Hospital reflect that the veteran 
was seen for unrelated disorders and these records are devoid 
of any subjective complaints or objective findings relating 
to PTSD.

An April 1995 VA psychological report reflects that the 
examiner recorded the veteran's extensive in-service history 
in detail.  The veteran related that he had retired from the 
service as a result of bad feet and that he was receiving 
Social Security Disability benefits because of un-related 
disorders (i.e., back, feet, and heart).  The veteran 
indicated that he had difficulty staying asleep and he felt 
as if he was on "the lookout."  The examiner reported that 
the veteran's temper was well controlled and that he did not 
abuse alcohol or drugs.  The veteran related that he was 
comfortable around people but that he avoided discussing his 
military experience.  He indicated that he had talked his son 
out of joining the service.  The veteran related that he 
tired easily and that he would read and listen to the radio 
in order to relax.  The veteran was diagnosed as having PTSD.  
A Global Assessment Functioning Score (GAF) of 60 was 
entered.  

An October 1995 VA PTSD examination report reflects that the 
veteran had not worked since 1993 and that he received Social 
Security disability benefits.  The examiner indicated that he 
had reviewed the entire claims file prior to the examination.  
The examiner noted that the veteran displayed "covert 
hostility" upon arrival to the examination which was 
disguised with "too much politeness."  The veteran 
complained of sleep disturbance.  His in-service history was 
reported in extensive detail.  The examiner noted that the 
veteran had been married for forty-four years and had four 
children.  It was noted that the veteran had hobbies, watched 
sports on television, attended sporting events and went to 
church.  The veteran related that he had a big appetite and 
had been gaining weight.  His libido was noted to have been 
"okay."  He reported his energy as "good and bad."  The 
veteran related that he would become angry if a situation 
arose involving a family member.

During the examination in October 1995, the veteran, who was 
neatly dressed, was covertly hostile and aggravated about 
what he believed "should be taken as his word."  The 
veteran was found to have been fully oriented in all spheres 
and to have a clear sensorium.  His thought process was well 
integrated, linear, and goal directed.  However, he was 
unable to give too much information and used 
circumstantiality around the same words such as, "being 
shelled," having "nerves," and talking about his family.  
There were no signs of illusions, delusions, or 
hallucinations.  The veteran displayed an obsessive 
preoccupation with his family. He denied having any suicidal/ 
homicidal ideation or any auditory/visual hallucinations.  
While the veteran maintained that he was depressed, the 
examiner related that he did not exhibit any objective signs 
to support the veteran's contention.  When the examiner asked 
the veteran to rate his depression for zero to ten, the 
veteran rated himself a nine.  When the veteran was asked to 
describe the symptoms of his depression, he became aggravated 
and was unable to provide any further symptoms other than 
sleep disturbance.  The veteran reported that prayer helped 
with his sleep disturbance.  

The examiner in October 1995 indicated that the veteran's 
short and long term memory were poor and that his instant 
recall was slow (i.e., he remembered two numbers out of four, 
three colors out of four, and two objects our of four after 
three minutes).  Proverb interpretation was extremely 
concrete (i.e., when asked to explain the meaning of the 
proverb "people who live in glass houses," he responded, 
"they break windows").  The veteran's judgment was mixed.  
His affect was noted to have been bright at times but 
generally aggravated.  There were no signs of any nervousness 
or anxiety other than aggravation and covert hostility.  His 
attention span and concentration were average and his touch 
with reality was preserved.  Intellectual functions were 
average and the veteran had a poor fund of information.  His 
sense of future was noted to have been "great," which 
included in the first place "his family."  An Axis I 
diagnosis of adjustment disorder with depressive mood, by 
history, with no significant disabling symptoms was entered.  
It was noted that the veteran's GAF score had been 75 over 
the previous year.  The examiner concluded that the veteran's 
primary complaints were nervousness and difficulty sleeping 
and that his stressors were average for war.  The examiner 
noted that the veteran did not have any nightmares but only 
recollections of the war zone and that he perceived his 
future as being bright.  A diagnosis of PTSD was not entered. 

During a May 1996 VA mental disorders examination, the 
veteran's family and in-service history were reported in 
detail by the examiner.  The veteran related that he had 
sleep disturbance when he thought about the war and that he 
avoided talking about the service.  He reported having 
occasional nightmares and startle responses.  He regretted 
that he walked in the parade of the decoration of the Korean 
War memorial as "it didn't do no good for me."  The veteran 
reported that he worked around the home, helped his wife and 
took care of his mother-in-law.  It was also noted that the 
veteran's grandson had recently come to live with him.  The 
veteran comprehended questions and responded appropriately.  
His speech mechanisms were within normal limits.  He was 
oriented to time, place, and person.  He reported details 
from both his recent and remote autobiographical memories.  
The veteran had a constricted and limited range of affect.  
When he discussed the aftermath of Korea, he displayed a 
dysphoric mood.  His judgment processes were intact and 
insight as to emotional processes was poor.  The veteran did 
not feel free to be self disclosive.  There was no evidence 
of any hallucinations, delusions, or disturbed thinking.  He 
did not make any statements or display an imminent intent to 
harm himself or others.  The veteran's responses to the 
Mississippi Combat Scale indicated adjustment issues relative 
to his experiences in Korea.  The MMPI II results were 
consistent with individuals who had global perceptions of the 
world which were considered unique at times.  

The examiner in May 1996 indicated that the veteran displayed 
a preference for naive perceptions and that he had poor 
resources for dealing with the daily stresses of living.  The 
veteran was poor at identifying, processing, and expressing 
his emotions.  The examiner noted that the veteran displayed 
unpredictable outbursts of anger.  The veteran was diagnosed 
as having chronic PTSD and an adjustment disorder with 
depressed mood.  A GAF score of 70 was assigned.  It was the 
final impression of the examiner that the veteran's childhood 
was not as good as he had presented.  The examiner further 
concluded that the veteran was trying to be deceptive and 
that he was very oriented toward having a nice and global 
percepts of people.  The examiner was unable to rule out some 
form of paranoid disorder. 

VA outpatient reports, dating from September 1991 to March 
1997, are duplicative of some evidence already of record and 
the remaining records are negative for any complaints or 
objective findings with respect to PTSD.

Medical reports, submitted by the Huber Heights Medical 
Center, dating from December 1996 to December 1997, reflect 
that the veteran was seen for an un-related disorder and do 
not contain any complaints or findings with respect to the 
service-connected PTSD.

A January 1998 Social and Industrial survey report reflects 
that the VA examiner reviewed the veteran's entire claims 
file prior to the examination.  The examiner noted that since 
the veteran's discharge from service, he had worked at a 
variety of jobs until he retired in 1994 as a result of 
problems with his feet.  During the evaluation, the veteran 
stated when he worked, he had problems with depression and 
nerves.  He recalled that he had missed work because of his 
nerves and, as a result, he was reprimanded.  He also related 
that when he worked for the trucking company, he became tired 
and drowsy from prescribed antidepressants.  In addition, the 
veteran reported that he felt drowsy on the job and that his 
trucking jobs had increased his stress and nervousness.  The 
examiner noted that the veteran had never been written up for 
any altercations or argument at any of his previous jobs as a 
result of PTSD.  The veteran was unable to recall having any 
panic attacks or being hospitalized for suicidal or homicidal 
ideation.  He reported having feelings of suspiciousness, a 
lack of trust, and that he was bothered loud noises.  The 
veteran indicated that he felt more comfortable in a small 
crowd than in a large crowd.  The examiner noted that the 
veteran was most bothered by nightmares and flashbacks of the 
Korean War (nightmares about the death of three fellow 
serviceman, shellings and constant bombings.)  The veteran 
reported that he would become very jumpy and nervous when he 
thought about his wartime experiences.  

During the January 1998 VA examination, the veteran 
complained of having had flashbacks, nightmares, and sleep 
disturbance relating to combat.  The veteran reported that he 
had difficulty falling asleep for which he took over-the-
counter-medication.  The examiner noted that the veteran's 
had been prescribed medication for depression.  In the 
examiner's opinion, the veteran still had problems with 
memories associated with combat.  The examiner noted that he 
had found the veteran to have been consistent about what had 
bothered him the past with regards to his PTSD.  The examiner 
felt that the veteran had not provided any new evidence of 
any recent incidence to show that his PTSD symptoms had 
increased in severity over the previous ten months (i.e., he 
had not had any panic attacks or other PTSD related 
symptoms).  The veteran clarified that he received Social 
Security disability benefits for his back, feet, heart, and 
depression.  It was the opinion of the VA examiner in January 
1998 that the veteran's PTSD symptoms had a mild to moderate 
impact on his ability to obtain a future job because he never 
exhibited difficulty obtaining employment after service until 
his retirement in 1994.  The examiner felt that the veteran 
would most likely have difficulty obtaining a job as a result 
of his age and limited technical work training history rather 
than his PTSD symptoms.  It was the opinion of the examiner 
that that the veteran had not presented any new data to 
justify an increase in his disability rating.   

During a January 1998 mental disorders examination, the 
examiner noted that the veteran's medical records and claims 
file were not available for review and that the information 
obtained was based on the veteran's self report.  The 
veteran's complaints with regards to his PTSD (i.e., sleep 
disturbance, nerves, and irritability) were essentially the 
same as those reported in the Social and Industrial survey 
noted in the preceding paragraph.  The examiner noted that 
the veteran had a restricted social life but that he was able 
to attend church, where he was an usher and a trustee, on a 
limited basis.  The veteran related that he occasionally went 
to the movies and that he primarily ate out because his wife 
enjoyed these activities.  He reported that he spent most of 
his time in bed or watching television.  The veteran 
continued to complain of difficulty sleeping (an inability to 
remain asleep) and of feeling irritable, jumpy, sad, and 
nervous, especially when he was exposed to sounds of 
helicopters and other aircraft which would remind him of the 
war in Korea.  He described himself as being quiet and that 
he kept things to himself.  He related that crowds made him 
feel uncomfortable and suspicious.  He reported having many 
intrusive thoughts about the war, almost on a daily basis, 
specifically about some of his friends who were killed.  

During the January 1998 mental disorders examination, the 
veteran was alert and fully oriented.  His speech was clear, 
fluent and spontaneous.  His thoughts were coherent and well-
organized.  There was no evidence of any hallucinations or 
delusions, or underlying thought disorder.  His mood was 
neutral and his affect was restricted in range.  The veteran 
showed appropriate tearfulness when he discussed a particular 
experience in Korea.  The veteran denied having any suicidal 
or homicidal ideation.  His insight and judgment were within 
normal limits with no apparent deficits in cognitive 
function.  An Axis One diagnosis of PTSD was entered.  A GAF 
score of 55 was recorded.  Overall, the examiner indicated 
that the veteran's symptoms of sleep disturbance, decreased 
interest in activity, avoidance behavior, irritability, and 
intrusive images were consistent with long-standing PTSD.  

The examiner in 1998 further noted that while the veteran had 
been awarded Social Security disability benefits as a result 
of his depression, he had a long-standing work history which 
suggested his ability to sustain employment.  The examiner 
concluded that the veteran's PTSD made it difficult, but not 
impossible, for the veteran to maintain employment.  In this 
regard, the examiner indicated that a less physically 
demanding and stressful part-time job might not be out of 
veteran's capacity, especially in light of his willingness to 
volunteer at his church, albeit on a limited basis.  However, 
given the veteran's age and somewhat limited occupational 
background, it was likely that the veteran would have more 
difficulty finding a position.  Finally, the examiner 
indicated that the veteran experienced mild symptoms of 
depression which were characterized by sadness, decreased 
interest inactivity, and insomnia.  

A February 1998 general medical examination report reflects 
that the examiner reviewed the veteran's entire claims file 
prior to the examination.  It was noted that the veteran had 
been awarded Social Security disability benefits for 
depression.  The examiner concluded that he was not able to 
determine the effect that the veteran's PTSD had on the 
veteran's overall ability for employability. 

During a May 1999 VA mental disorders examination, the 
veteran's claims file was made available to the examiner.  
The veteran's complaints and history with regards to his PTSD 
were similar to that noted in the previous examinations 
discussed in the preceding paragraphs.  However, the veteran 
reported that he was currently working part-time as a 
salesman and that he done so "off and on since the 1960's."  
He related that the worked about forty hours week doing 
bookwork and warehousing.  It was noted that he was active in 
church related social activities.  The examiner noted that 
the veteran had completed the evaluation over a two-day 
period as he was unable to handle both an interview and 
psychological testing at the same time.   The veteran's 
affect was broad, related and reactive.  He smiled frequently 
and laughed, however, his reported mood was depressed.  The 
veteran's speech was fluent, articulate and spontaneous.  His 
thought processes were logical and goal related with no 
evidence of any delusions.  The veteran denied having any 
perpetual abnormalities.  On a Mini Mental Status 
examination, the veteran obtained a twenty-eight out of 
thirty.  His insight and judgment were fair to good.  There 
was no evidence of any suicidal ideation or an intent to harm 
others.  An Axis One diagnosis of PTSD, chronic dysthymia was 
entered.  A GAF score of 70 was entered.  The examiner noted 
that the veteran continued to meet the criteria for PTSD but 
that his functioning was good.  In this regard, the veteran 
was still able to having meaningful interpersonal 
relationships, work part-time and participate in social 
activities through his church.  The examiner concluded that 
the veteran's functioning could improve with antidepressant 
medication.  

II.  Analysis

After carefully considering all of the evidence discussed 
above, the Board concludes that the preponderance of the 
evidence demonstrates that the current 30 percent evaluation 
is appropriate, and that an increased rating is not warranted 
under either the "old" or "new" regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a considerable impairment in the ability to 
establish and maintain affective or favorable relationships 
with people.  Further, the evidence does not show that PTSD 
cause difficulty in establishing and maintaining effective 
work and social relationships, due to such symptoms as: 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired short 
and long term memory, impaired judgment, impaired abstract 
thinking and disturbances in motivation and mood.

In reaching the foregoing conclusion, the Board observes that 
the veteran suffers from PTSD related symptoms such as 
difficulty sleeping, nervousness, flashbacks, and intrusive 
memories.  Significantly, however, during recent VA 
examinations, conducted in January 1998 and May 1999, the 
veteran's speech was not illogical, but clear and coherent.  
Indeed, there was no impairment in his thought process. While 
the veteran exhibited a restricted affect during a January 
1998 VA examination, in May 1999, his affect was broad, 
related and reactive.  Moreover, the veteran has indicated 
that he has not had any difficulty with social interaction.  
In this regard, he has been able to maintain a good 
relationship with his wife and family and has been able to 
participate in church related social activities, albeit 
limited.  While VA examiners in 1998 and 1999 have concluded 
that the symptoms associated with the veteran's PTSD have 
interfered with his functioning, the VA examiner in 1998, 
determined that the impact associated with the PTSD was mild 
to moderate.  Indeed, it was the opinion of the examiner in 
January 1998 that the veteran had not presented any new data 
to justify an increase in the disability rating.  

With regards to industrial impairment, the Board observes 
that despite the veteran's continuous complaints of an 
inability to maintain employment as a result of symptoms 
associated with his PTSD, the veteran currently works part-
time, forty hours a week by his estimation.  In any event, 
during VA examinations, conducted in January 1998, both VA 
examiners concluded that if the veteran had difficulty 
finding employment, it was more a result of his age and 
limited technical experience rather than symptoms relating to 
his PTSD.  

Furthermore, the Board observes that the veteran was recently 
assigned a GAF score of 70 during the May 1999 VA examination 
(a score of 55 was entered during a January 1998 VA 
examination).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF of 
70 reflects mild impairment or some difficulty in social, 
occupational or school functioning.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

In summary, the Board concludes that the veteran's symptoms 
of PTSD are reflective of no more than a 30 percent 
evaluation under either the "old" or the "new" regulations.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from January 
7, 1994 so as to warrant a "staged" rating due to 
significant change in the level of disability.  Fenderson.  
Accordingly, the preponderance of the evidence is against an 
increased evaluation for the veteran's PTSD.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Assignment of a rating for PTSD in excess of 30 percent from 
January 7, 1994, is denied.



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

